FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2020

                                     No. 04-20-00469-CV

                                IN THE MATTER OF D.J.S.

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017JUV00148
                        Honorable Carlos Quezada Jr., Judge Presiding


                                        ORDER
        On October 21, 2020, appellant’s counsel filed a motion to withdraw due to a conflict of
interest. No party has opposed the motion. Accordingly, the motion is GRANTED. We abate
this case to the trial court and ORDER the trial court to appoint new counsel. The trial court is
further ORDERED to file a supplemental clerk’s record in this court, no later than December 18,
2020, which shall include any orders appointing or substituting counsel. All appellate filing
deadlines are ABATED pending further orders from this court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court